Citation Nr: 0902086	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970.  
He served in the Republic of Vietnam from January 1969 to 
January 1970.  The veteran was awarded the Bronze Star Medal 
with "V" Device and the Combat Infantryman Badge (CIB). 


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in December 2007 
and was remanded for further development.  After completing 
the requested development to the extent possible, an August 
2008 Supplemental Statement of the Case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  

In December 2007, the Board remanded this claim for VCAA 
notice and for a medical opinion.  In this regard, the Board 
notes that a VCAA notice letter was issued in January 2008 
and VA opinion was obtained.  The Board notes that the 
Informal Hearing Presentation, dated in December 2008, also 
indicates that all remand actions have been completed.  As 
such, the Board finds that the there has been substantial 
compliance with its December 2007 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

It is also noted that the December 2007 Board decision denied 
service connection for right ear loss as such a disability 
for VA purposes was not shown upon VA audiologic examination 
in August 2004.  As such, a claim service connection for 
right ear hearing loss will not be discussed in the following 
decision.


FINDING OF FACT

Competent medical evidence of record shows that left ear 
hearing loss was initially demonstrated on examination for 
separation from active service; and such left ear hearing 
loss has not been dissociated, by competent clinical evidence 
of record, from the veteran's current left ear hearing loss 
disability for VA purposes. 


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, further development with regard to VA's 
duties to notify and assist would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

With resolution of doubt in the veteran's favor, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for left ear hearing loss, 
so it must be granted.  38 C.F.R. § 3.102.  

The veteran asserts that service connection is warranted for 
left ear hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service while serving in Vietnam.  See Notice of 
Disagreement, received in October 2004; Substantive Appeal, 
received in May 2005.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in August 2004 reported pertinent pure 
tone thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Left
25
25
5
35
50

The August 2004 VA examiner diagnosed the veteran with mild 
to moderate high frequency hearing loss with good speech 
recognition.  Based on the standard set forth in 38 C.F.R. § 
3.385, the record establishes current left ear hearing loss 
disability for VA purposes.  

The veteran underwent audiometric examination on examination 
for induction into service in August 1968.  The reported 
findings were:


HERTZ

500
1000
2000
3000
4000
Left
-5
-5
-10
XX
-5
As the veteran's left ear hearing threshold was not shown to 
exceed 20 decibels at any level, left ear hearing loss was 
not demonstrated on entrance examination for induction into 
service, and the presumption of soundness on induction 
attaches as to left ear hearing loss.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  

The veteran asserts that service connection is warranted for 
left ear hearing loss disability due to acoustic trauma.  The 
veteran's DD Form 214 reveals that he had a military 
occupational specialty (MOS) of light weapons infantryman.  
Therefore, exposure to acoustic trauma is conceded, as such 
is consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  The Board also notes that 
the veteran's service personnel records confirm that he 
received the CIB.  Additionally, in light of the veteran's 
contentions that his exposure to acoustic trauma occurred in 
conjunction with combat action (as evidenced by receipt of 
the CIB) while serving in Vietnam combined with his MOS, the 
Board finds that the veteran's lay statements also indicate 
in-service incurrence of acoustic trauma.  38 U.S.C.A. § 
1154(b) (West 2002) (noting that for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with service circumstances and conditions).

The veteran's separation examination report, dated in May 
1970, shows that he underwent audiometric hearing evaluation 
at that time.  The reported findings were:


HERTZ

500
1000
2000
3000
4000
Left
25
15
10
XX
10

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's left ear hearing threshold was shown to 
exceed 20 decibels at 500 Hertz, some form of left ear 
hearing loss was demonstrated on separation from service.  
However, left ear hearing loss disability for VA purposes was 
not shown on separation from service.  See 38 C.F.R. § 3.385.  

The evidence for the veteran's claim includes the worsening 
of pure tone audio thresholds during the time from his 
service entrance examination in August 1968, at which time 
all measured puretone thresholds were below zero decibels, 
until the date of the veteran's service separation 
examination, at which time puretone hearing thresholds had 
worsened by 30 decibels at 500 hertz, by 20 decibels at 1000 
hertz, by 20 decibels at 2000 hertz, and by 15 decibels at 
4000 hertz.  The Board again notes that a threshold of 
greater than 20 decibels has been held by the Court to 
represent some degree of hearing loss.  Hensley, 5 Vet. App. 
at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et. al eds., 1988)).

The evidence against the veteran's claim includes a VA 
addendum opinion.  In July 2008, a VA examiner (an 
audiologist-the same one who performed the August 2004 VA 
audiologic examination), after a review of the veteran's 
claims file, to include the previous objective examination in 
August 2004, opined that it was not at least as likely as not 
that the veteran's current left ear hearing loss is related 
to his military service.  In support of this opinion, the 
July 2008 VA audiologist noted that the veteran's audiometric 
evaluation at the time of his separation from service 
indicated "hearing well within normal limits at that time."  
Additionally, it was noted that current research does not 
support the concept of delayed onset noise-inducted hearing 
loss.  The VA audiologist also noted that hearing loss has 
many causes.  The VA audiologist added that if it is as 
likely as not that military noise exposure caused the 
veteran's tinnitus, it does not automatically follow that 
military noise exposure caused his current left ear hearing 
loss.  

The Board acknowledges the opinion of the July 2008 
audiologist.  However, the Board finds this opinion lacks 
probative value as it was based on an inaccurate factual 
premise.  Namely, that the veteran's hearing loss was "well 
within normal limits" upon his separation from service.  As 
noted above, the audiogram upon separation from service in 
May 1970 showed the veteran's puretone threshold to be 25 
decibels at 500 Hertz, which indicates some form of hearing 
loss per Hensley.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that a medical opinion based on an inaccurate 
factual premise is not probative).  

The Board again notes that exposure to acoustic trauma during 
the veteran's period of active service is consistent with the 
places, types, and circumstances of his service, including 
his MOS of light weapons infantryman and his receipt of the 
CIB.  See 38 U.S.C.A. § 1154(a), (b).  There appears to be no 
plausible basis upon which the veteran's current left ear 
hearing loss disability might be dissociated entirely from 
the documented hearing loss he incurred during active 
service.  As a result, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's current 
left ear hearing loss disability was caused or aggravated by 
active service.  With resolution of doubt in favor of the 
veteran, the Board finds that service connection is warranted 
for left ear hearing loss disability.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  In light of the grant 
of service connection of left ear hearing loss disability on 
a direct incurrence basis, the Board finds that a discussion 
of presumptive service connection is not necessary.  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


